Case 4:19-mc-00259 Document 1 Filed in TXSD on 01/25/19 Page 1 of 2

 

 

 

U .
. . . . . . . So°";,g§d S?are
AO 240 (Rev. 07/10) Apphcatxon to Proceed m Drstnct Court Wxthout Prepaymg Fees or Costs (Short Form) n D/'Str. S COU
z 0 exas
UNITED STATES DISTRICT COURT JAN35
for the oaa/dd 5 2019
' f
ad/e.% C/e/'/{ofc

\ _ ’ ourt
fmi/cce f</rnwvez§/€ )
PlaintWPetitioner )

) Civil Action No.

/;'151/ O/' /l/a/c¢)€/ /W/)dm) )
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that l am unable to pay the costs of these proceedings and
that l am entitled to the relief requested

In support of this applieation, I answer the following que itions under penalty of perjury:

l. If incarcerated I arn being held at: /l///»?
If employed there, or have an account in the institution, lhave attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution Where I was
incarcerated during the last six months.

 

2. Ifnot incarcerated If l am employed, my employer’s name and address are:

U/UE//z/)A)/

My gross pay or wages are: $ »_© / , and my take-home pay or wages are: $ / 0 / per
(specify pay period)

3. Other Income. In the past 12 months, l have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment E'.l Yes @’ilo
(b) Rent payments, interest, or dividends U Yes Jo
(c) Pension, annuity, or life insurance payments D Yes 90
(d) Disability, or worker’s compensation payments Cl Yes dNo
(e) Git`ts, or inheritances l‘J Yes o
(f) Any other sources D Yes No

If you answered “Yes ” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future

 

 

 

Case 4:19-mc-OO259 Document 1 Filed in TXSD on 01/25/19 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in Distn'ct Court Without Prepaying Fees or Costs (Short Form)

 

 

4. Amount of money that I have in cash or in a checking or savings account: $ "' @ /

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other iinancial instrument or
thing of value that I own, including any item of Value held in someone else’s name (describe the property audits approximate
value)l

/\)%Q

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense)!

/l//?

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

/»/ n
8. Any debts OI` financial ObllgatiOHS (describe the amounts owed and to whom they are payable)i

u/n

Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

 

 

 

 

 

 

 

 

Date: l 0? (/ Z /

’ Applicant ’s signature

M/L?t/E/'C,€ 5}//¢70/1/€/%

Print!d name

 

 

